The plaintiff bases his case on a forcible entry followed by an unlawful detainer. His testimony supports his theory. The defendant testified that she took possession with the consent of the plaintiff under an agreement that she could occupy the property during her lifetime. This made an issue of fact for the jury to pass upon. The court erred in taking the case from the jury. The cause should be reversed, with directions to submit to the jury the issue thus made, did the defendant forcibly, and without the consent of the plaintiff, take possession? If the question is answered in the affirmative, the verdict should be for the plaintiff, otherwise the verdict should be for the defendant.
The only issue triable is the right to possession. The claim of the defendant to an equitable interest cannot be litigated in this, a forcible entry and detainer action. *Page 448